Citation Nr: 1200040	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  10-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for refractory arthralgia with myalgia affecting multiple joints (fibromyalgia).  

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for plantar fasciitis.

5.  Entitlement to service connection for acne.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for hepatitis C with cirrhosis (liver disorder).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1973 to 
May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled to testify before a Member of the Board in a personal hearing at the Waco RO.  Because the Veteran withdrew his request for a personal hearing in July 2010, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).

The issues of service connection for fibromyalgia, acne, and a liver disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  The Veteran sustained a right shoulder injury in service.

3.  Right shoulder disorder symptoms were not chronic in service.

4.  Right shoulder disorder symptoms have not been continuous since service separation.

5.  The Veteran does not have a current right shoulder disability.

6.  The Veteran sustained a right elbow injury in service.

7.  Right elbow disorder symptoms were not chronic in service.

8.  Right elbow disorder symptoms have not been continuous since service separation.

9.  The Veteran does not have a current right elbow disability.

10.  The Veteran experienced plantar fasciitis in service.

11.  Plantar fasciitis symptoms were not chronic in service.

12.  Plantar fasciitis symptoms have not been continuous since service separation.

13.  The Veteran does not currently have plantar fasciitis.

14.  Preexisting bilateral hearing loss was noted on the November 1972 service entrance examination.

15.  The preexisting bilateral hearing loss permanently increased in severity during service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The Veteran's bilateral hearing loss preexisted service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2011).

5.  Resolving all reasonable doubt in the Veteran's favor, the preexisting bilateral hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely May 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA audio examination in 
February 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of bilateral hearing loss has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed right shoulder disorder, right elbow disorder, or plantar fasciitis.  However, the Board finds that VA examinations are not necessary in order to decide the matters.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because there is competent medical evidence that demonstrates that the Veteran does not have a current disability of the right shoulder, right elbow, or plantar fasciitis, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  Because there is already competent medical evidence to decide the claim, and because there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for these disorders, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, private treatment records, a VA examination, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Right Shoulder Disorder

The Veteran contends that he has a right shoulder disorder that began during active service.  During the current claim, the Veteran asserted that he injured his right shoulder during service.  

After a review of all the evidence, the Board finds that the Veteran sustained a right shoulder injury in service.  A March 1973 service treatment record shows that the Veteran was treated for a right shoulder injury in service.  The Veteran reported falling on his right shoulder.  The service examiner diagnosed a right shoulder sprain.  The Veteran was prescribed medication and was placed on temporary restricted duty.  In a July 1977 service treatment record, the Veteran reported right shoulder pain.  

The Board finds that right shoulder disorder symptoms were not chronic in service.  The Veteran's service treatment records indicate that the Veteran's right shoulder problems resolved with treatment so the symptoms of right shoulder disorder were not chronic in service.  See 38 C.F.R. § 3.303(b).  The Veteran was not placed on permanent profile or permanent restriction in service because of a right shoulder injury.  A February 1977 service "Report of Medical Examination" was negative for any right shoulder disorder or right shoulder disorder symptoms, marking as normal "upper extremities."  In a February 1977 service "Report of Medical History," the Veteran did not report any right shoulder disorder or right shoulder disorder symptoms.  

In a September 1977 service treatment record, the Veteran reported shoulder pain, but a musculoskeletal examination was normal.  In a February 1978 service treatment record, the Veteran did not report any right shoulder disorder or right shoulder disorder symptoms; the service examiner reported a normal musculoskeletal examination.  A May 1978 service treatment record reflects that a biopsy taken of the Veteran's right deltoid (shoulder) muscle was normal, with no diagnosis.  A May 1978 service treatment record reflected X-rays of the Veteran's right shoulder were within normal limits (WNL).  A June 1978 service treatment record reflected no right shoulder disorder or right shoulder disorder symptoms.  In a September 1978 service examination, the service examiner reported examination of the extremities failed to reveal any abnormalities.  In a November 1978 service "Report of Medical Board," the Veteran's physical examination was normal regarding right shoulder disorder.  In a February 1979 service "Physical Evaluation Board Proceedings and Findings," the Physical Evaluation Board (PEB) found the Veteran to be fit for duty.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right shoulder disorder have not been continuous since service separation in 
May 1980.  Following service separation in May 1980, the evidence of record shows no diagnosis or treatment for a right shoulder disorder until 1997.  The absence of post-service findings, diagnosis, or treatment for 17 years after service is one factor that tends to weigh against a finding of either a right shoulder disorder in service or continuous right shoulder disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Other evidence of record tending to show that right shoulder disorder symptoms have not been continuous since service separation include private treatment records from November 1997 to January 2009 that do not reflect any complaints, treatment, or diagnosis for a right shoulder disorder or right shoulder disorder symptoms.  In a December 2002 private examination report, the private examiner reported a normal musculoskeletal examination.  In a May 2004 private examination report, the private examiner reported a normal musculoskeletal examination.  In a May 2008 private treatment record, the private examiner reported a normal musculoskeletal examination.  In a January 2009 private examination report, the private examiner reported a normal musculoskeletal examination.  The Veteran has also not contended or submitted any lay or medical evidence showing that right shoulder disorder symptoms have been continuous since service separation.  

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current right shoulder disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a right shoulder disorder.  The Veteran has contended that he has a current right shoulder disorder; however, the report of such disorder alone does not equate to a diagnosis of current right shoulder disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a right shoulder disability, but has not provided such substantiating evidence.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran sustained a right shoulder injury in service, but did not experience chronic symptoms of a right shoulder disorder during service, has not experienced continuous right shoulder disorder symptomatology since service, and does not currently have a diagnosed right shoulder disability.  For these reasons, service connection for a right shoulder disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right shoulder disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for a Right Elbow Disorder

The Veteran contends that he has a right elbow disorder that began during active service.  During the current claim, the Veteran asserted that he injured his right elbow during service.  

After a review of all the evidence, the Board finds that the Veteran sustained a right elbow injury in service.  A March 1974 service treatment record shows that the Veteran was treated for a right elbow injury in service.  The Veteran reported falling on his right elbow.  The service examiner reported poor range of motion of the right elbow and diagnosed a right elbow sprain.  The Veteran was prescribed medication, his right arm was put in a sling, and he was placed on temporary restricted duty.  

The Board finds that right elbow symptoms were not chronic in service.  The Veteran's service treatment records indicate that the Veteran's right elbow problems resolved with treatment so the symptoms of right elbow disorder were not chronic in service.  See 38 C.F.R. § 3.303(b).  The Veteran was not placed on permanent profile or permanent restriction in service because of a right elbow injury.  

A February 1977 service "Report of Medical Examination" was negative for any right elbow disorder or right elbow disorder symptoms, marking as normal "upper extremities."  In a February 1977 service "Report of Medical History," the Veteran did not report any right elbow disorder or right elbow disorder symptoms.  In a September 1977 service treatment record, the musculoskeletal examination was normal.  In a February 1978 service treatment record, the Veteran did not report any right elbow disorder or right elbow disorder symptoms; the service examiner reported a normal musculoskeletal examination.  A May 1978 service treatment record reflected X-rays of the Veteran's right elbow were WNL.  A June 1978 service treatment record reflected no right elbow disorder or right elbow disorder symptoms.  In a September 1978 service examination, the service examiner reported examination of the extremities failed to reveal any abnormalities.  In a November 1978 service "Report of Medical Board," the Veteran's physical examination was normal.  In a February 1979 service "Physical Evaluation Board Proceedings and Findings," the PEB found the Veteran to be fit for duty.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right elbow disorder have not been continuous since service separation in 
May 1980.  Following service separation in May 1980, the evidence of record shows no diagnosis or treatment for a right elbow disorder.  Private treatment records from July 1985 to January 2009 do not reflect any complaints, treatment, or diagnosis for a right elbow disorder or right elbow disorder symptoms.  In a December 2002 private examination report, the private examiner reported a normal musculoskeletal examination.  In a May 2004 private examination report, the private examiner reported a normal musculoskeletal examination.  In a May 2008 private treatment record, the private examiner reported a normal musculoskeletal examination.  In a January 2009 private examination report, the private examiner reported a normal musculoskeletal examination.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a right elbow disorder in service or continuous right elbow disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337; see also Maxson, 230 F.3d at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that right elbow disorder symptoms have been continuous since service separation.  

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current right elbow disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a right elbow disorder or complaints or treatment for a right elbow disorder.  The Veteran has contended that he has a current right elbow disorder; however, the report of such disorder alone does not equate to a diagnosis of current right elbow disorder.  
See Sanchez-Benitez, 13 Vet. App. at 285.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a right elbow disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  
See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran sustained a right elbow injury in service, but did not experience chronic symptoms of a right elbow disorder during service, has not experienced continuous right elbow disorder symptomatology since service, and does not currently have a diagnosed right elbow disability.  For these reasons, service connection for a right elbow disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right elbow disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Plantar Fasciitis

The Veteran contends that he has plantar fasciitis that began during active service.  During the current claim, the Veteran asserted that he injured his feet during service.  

After a review of all the evidence, the Board finds that the Veteran experienced plantar fasciitis in service.  A March 1973 service treatment record shows that the Veteran was treated for left foot plantar fasciitis in service.  The Veteran was prescribed medication and was placed on temporary restricted duty.  In a March 1979 service treatment record, the service examiner reported bilateral foot edema.

The Board finds that plantar fasciitis symptoms were not chronic in service.  The Veteran's service treatment records indicate that the Veteran's plantar fasciitis problems resolved with treatment so the symptoms of plantar fasciitis were not chronic in service.  See 38 C.F.R. § 3.303(b).  The Veteran was not placed on permanent profile or permanent restriction in service because of plantar fasciitis.  

A February 1977 service "Report of Medical Examination" was negative for any plantar fasciitis or plantar fasciitis symptoms, marking as normal "lower extremities."  In a February 1977 service "Report of Medical History," the Veteran did not report any plantar fasciitis or plantar fasciitis symptoms.  In a 
September 1977 service treatment record, the musculoskeletal examination was normal.  In a February 1978 service treatment record, the Veteran did not report any plantar fasciitis or plantar fasciitis symptoms; the service examiner reported a normal musculoskeletal examination.  A May 1978 service treatment record reflected X-rays of the Veteran's lower extremities were WNL.  A June 1978 service treatment record reflected no plantar fasciitis or plantar fasciitis symptoms.  In a September 1978 service examination, the service examiner reported examination of the extremities failed to reveal any abnormalities.  In a November 1978 service "Report of Medical Board," the Veteran's physical examination was normal.  In a February 1979 service "Physical Evaluation Board Proceedings and Findings," the PEB found the Veteran to be fit for duty.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of plantar fasciitis have not been continuous since service separation in 
May 1980.  Following service separation in May 1980, the evidence of record shows no diagnosis or treatment for plantar fasciitis.  Private treatment records from July 1985 to January 2009 do not reflect any complaints, treatment, or diagnosis for plantar fasciitis plantar fasciitis symptoms.  In a December 1999 private treatment record, the private examiner reported normal lower extremities.  In a 
December 2002 private examination report, the private examiner reported a normal musculoskeletal examination.  In a May 2004 private examination report, the private examiner reported a normal musculoskeletal examination.  In a May 2008 private treatment record, the private examiner reported a normal musculoskeletal examination.  In a January 2009 private examination report, the private examiner reported a normal musculoskeletal examination.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either chronic plantar fasciitis symptoms in service or continuous plantar fasciitis symptoms after service separation.  See Buchanan at 1337; see also Maxson at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that plantar fasciitis symptoms have been continuous since service separation.  

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have current plantar fasciitis.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of plantar fasciitis or complaints or treatment for plantar fasciitis.  The Veteran has contended that he has current plantar fasciitis; however, the report of such disorder alone does not equate to a diagnosis of current plantar fasciitis.  See Sanchez-Benitez at 285.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of plantar fasciitis, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer at 225.

In this case, the weight of the record of evidence indicates that the Veteran sustained plantar fasciitis in service, but did not experience chronic symptoms of plantar fasciitis during service, has not experienced continuous plantar fasciitis symptomatology since service, and does not currently have diagnosed plantar fasciitis.  For these reasons, service connection for plantar fasciitis must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for plantar fasciitis, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran alleges that his preexisting bilateral hearing loss was aggravated by service.  

The service entrance examination is positive for a diagnosis of bilateral hearing loss.  The November 1972 active duty entrance examination recorded puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear of 15, 5, 5, and 45 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 20, 10, 10, and 25 decibels, respectively.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 20 decibels or greater.  Hensley v. Brown, 5 Vet. App. 155 (1993).  This examination clearly shows preexisting bilateral hearing loss at the 4000 Hertz level, including right ear hearing loss "disability" for VA disability compensation purposes under 38 C.F.R. § 3.385.  Because bilateral hearing loss was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness regarding his hearing at service entrance.  38 U.S.C.A. § 1111. 

Subsequent service treatment record entries reflect injury to the right ear, and reflect permanent worsening of preexisting bilateral hearing loss during the Veteran's period of active service.  In a February 1977 service "Report of Medical Examination," puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 0, 0, 10, and 50 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 5, 10, 20 and 40 decibels, respectively.  The February 1977 service "Report of Medical Examination," reflects a worsening of hearing loss in both ears at the 4000 Hertz level.  In a June 1979 service treatment record, the Veteran reported an earache in his right ear.  The Veteran was diagnosed with right ear external otitis, provided medication, and placed on temporary restricted duty.  

Service treatment (medical) records are highly probative of the Veteran's physical condition during service, as they are the only contemporaneous record of his hearing disability, but they should also be considered in light of the record as a whole.  A September 1987 private audiogram lists puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear as 15, 5, 5, 30, and 60 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were recorded as 10, 10, 10, 35, and 45 decibels, respectively.  Post-service private audiograms reflect that the Veteran's hearing loss continued to worsen upon separation from service.  

The Board notes the February 2009 VA audiological opinion, in which the VA examiner opined that it was unknown if any aggravation occurred during military service due to lack of data and could not be determined without speculation.  The Board finds the February 2009 VA opinion to be of little probative value.  Inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or 
service-connected disability.  Where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's preexisting bilateral hearing loss permanently increased in severity during service.  The Veteran's preexisting bilateral hearing loss was noted at service entrance.  The Veteran experienced a right ear injury during service.  Service audiograms reflect a worsening of hearing loss in both ears at the 4000 Hertz level.  The Veteran has also reported continuous post-service bilateral hearing loss symptoms and post-service private audiograms have reflected that the Veteran's hearing loss continued to worsen upon separation from service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss, as aggravated in service, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right elbow disorder is denied.

Service connection for plantar fasciitis is denied.

Service connection for bilateral hearing loss is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for fibromyalgia, acne, and a liver disorder, so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

In this case, the claims file does not include a medical opinion addressing whether the Veteran's current fibromyalgia, acne, or liver disorder are related to service.  In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to a current disability, the evidence shows that the Veteran has been diagnosed with multiple myalgias and fibromyalgia.  The Veteran has also been diagnosed with acne and hepatitis C with cirrhosis (liver disorder).  

Concerning the question of in-service disease or injury for fibromyalgia, service treatment records reflect the Veteran reported multiple joint problems in service.  In a July 1977 service treatment record, the Veteran reported pain in both his legs and right shoulder.  In a September 1977 service treatment record, the Veteran reported pain in both legs, lumbar spine, shoulder, wrists, and hands.  The service examiner diagnosed arthralgia and possible rheumatoid arthritis.  In a May 1978 service treatment record, the Veteran reported several years of joint pain.  The service examiner diagnosed polymyositis (persistent inflammatory muscle disease that causes weakness of the skeletal muscles).  In a June 1978 service treatment record, the service examiner reported multiple myalgias and diagnosed possible rheumatoid arthritis.  

Concerning the question of in-service disease or injury for acne, service treatment records reflect the Veteran reported skin problems in service.  In a June 1974 service treatment record, the Veteran reported acne.  In a January 1975 service treatment record, the service examiner reported an acne flare-up.  In a March 1976 service treatment record, the service examiner reported populocystic acne of the face, chest, and back.  In a September 1978 service treatment record, the service examiner reported populocystic acne of the back and chest.  

Concerning the question of in-service disease or injury for a liver disorder, the Veteran alleges he was infected with hepatitis C when he was inoculated by the "two shots at a time" method.  The Board has taken this statement to mean that the Veteran was inoculated by multi-use "jet injectors" (air guns) in service.  Service treatment records show that the Veteran received immunizations during service via injections, to include receiving smallpox vaccinations in 1973, 1976, and 1979; typhoid vaccinations in 1973, and 1974; tetanus vaccinations in 1973 and 1974; cholera vaccinations in 1973, 1975, and 1976; and a yellow fever vaccination in 1973.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's currently diagnosed lumbar spine disability and acquired psychiatric disability and his military service, in particular the reported low back injuries and reported mental health problems in service and multiple instances of post-service lumbar spine and acquired psychiatric symptoms.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board finds that there are medical questions presented by this case which are not currently addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of the current fibromyalgia, acne, or liver disorder to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 79.

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the reported joint aches, multiple diagnoses of myalgias, and possible rheumatoid arthritis diagnosis in service, the current diagnosis of fibromyalgia, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current fibromyalgia is causally related to active service.  

Given the reported acne in service, the current diagnosis of acne, and the Veteran's statements asserting a relationship between the current disorder and service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current acne is causally related to active service.  

Given the inoculations by air gun in service, the current diagnosis of a liver disorder, and the Veteran's statements asserting a relationship between the current liver disorder and air gun inoculations, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current liver disorder is causally related to active service.  The Board notes that this evidence must be considered together with all of the appropriately applicable information regarding hepatitis C.


Accordingly, the issues of service connection for fibromyalgia, acne, and a liver disorder are REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's fibromyalgia.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current fibromyalgia began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the multiple reports of joint pain, diagnosed myalgias, and possible diagnosis of rheumatoid arthritis in service.  

2.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's acne.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current acne began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the multiple reports of skin problems and diagnosis of populocystic acne in service.  

3.  The RO/AMC should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's liver disorder.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.  

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current liver disorder began during service or is otherwise linked to some incident of active duty?  The examiner is directed to consider the Veteran's reported history of inoculation by use of an air gun in service.  For the purposes of the examination, the record also documents the Veteran's post-service risk factors of a history of intravenous drug use.  In addition to the in-service air gun inoculations, please discuss these risk factors in explaining your opinion.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4.  Thereafter, the RO should readjudicate the issues of service connection for fibromyalgia, acne, and a liver disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA reexamination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


